Case 0:19-cv-60139-UU Document 1 Entered on FLSD Docket 01/16/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


 BRIDGETTE T. MCLEAN,
                                                                        Case No.:
        Plaintiff,

 v.

 NAVIENT SOLUTIONS, LLC,

       Defendant.
 ____________________________/

                                          COMPLAINT
                                         JURY DEMAND

       1.       Plaintiff, Bridgette McLean (hereinafter “Plaintiff”), alleges violations of the

 Telephone Consumer Protection Act, 47 U.S.C §227, et seq. (“TCPA”) and the Florida Consumer

 Collection Practices Act, §559 et seq. (“FCCPA”) against Defendant, Navient Solutions, Inc.,

 (hereinafter “Navient”) and states the following in support thereof:

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction under 28 U.S.C. §1331. Supplemental jurisdiction

 exists for the state law claim pursuant to 28 U.S.C. §1367.

       3.       Venue in this District is proper because Plaintiff resides in Broward County,

 Florida and Defendant placed telephone calls into this District.

                                             PARTIES

       4.       Plaintiff is a natural person, and citizen of the State of Florida, residing in Broward

 County, Florida.

       5.       Plaintiff is the regular user of the cellular telephone number at issue, (954) *** -

 7434, and was the “called party” and recipient of Defendant’s hereinafter described calls. See
Case 0:19-cv-60139-UU Document 1 Entered on FLSD Docket 01/16/2019 Page 2 of 7



 Soppet v. Enhanced Recovery Co., LLC, 670 F.3d 637, 643 (7th Cir. 2012), reh’g denied (May 25,

 2012); see also Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

          6.    Plaintiff is a “consumer” as defined by Florida Statute §559.55(8).

          7.    The debt that is the subject matter of this complaint is a “consumer debt” as defined

 by Florida Statute §559.55(6).

          8.    Defendant is a Delaware corporation with its principle place of business located at

 2001 Edmund Halley Dr., Reston, VA 20191-3436.

          9.    Defendant is registered with the Florida Department of State Division of

 Corporations as a foreign corporation and Defendant’s registered agent for service of process is

 Corporation Service Company, 1201 Hays Street, Tallahassee, FL 32301.

          10.   Defendant is a “person” as defined by Florida Statute §559.55.

                  FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF

          11.   Defendant attempted to collect an alleged debt arising from transactions primarily

 incurred for personal, family or household purposes from Plaintiff. Specifically, Defendant

 attempted to collect an alleged debt from Plaintiff concerning an educational student loan, for

 which Plaintiff was a co-signer on.

          12.   Defendant intentionally harassed and abused Plaintiff on numerous occasions by

 calling Plaintiffs’ cellular telephone several times per day and on back-to-back days, with such

 frequency as can reasonably be expected to harass, in an effort to collect an alleged consumer

 debt.

          13.   At all times relevant to this action, Plaintiff received between one (1) to six (6)

 calls per day to her cellular telephone from Defendant in an effort to collect the alleged debt at

 issue.
Case 0:19-cv-60139-UU Document 1 Entered on FLSD Docket 01/16/2019 Page 3 of 7



       14.       Upon answering many of these calls, Plaintiff was greeted either by an automated

 machine-operated voice message or a noticeable period of “dead air” while the caller’s telephone

 system attempted to connect to a live telephone employee.

       15.       Defendant’s method of contacting Plaintiff is indicative of its ability to dial

 numbers without any human intervention, which the FCC has opined is the hallmark of an

 automatic telephone dialing system. See In the Matter of Rules & Regulations Implementing the

 Telephone Consumer Protection Act of 2008, 23 F.C.C.R. 559, 565-66 (2008); see also In the

 Matter of Rules & Regulations Implementing the Telephone Consumer Protection Act of 1991,

 18 F.C.C.R. 14014, 14091-92 (2003).

       16.       At a time better known to Defendant, Plaintiff informed the agents/representatives

 of Defendant, on several occasions, that they were calling her cellular phone and demanded that

 Defendant cease placing calls to her cellular telephone number.

       17.       During the aforementioned communications, Plaintiff unequivocally revoked any

 express consent Defendant may have had for the placement of telephone calls to Plaintiff’s

 cellular telephone number by the use of an automatic telephone dialing system or a pre-recorded

 or artificial voice.

       18.       Each and every call subsequent to the first revocation that Defendant made to the

 Plaintiff’s cellular telephone number was done so without the express consent of the Plaintiff.

       19.       Each and every call subsequent to the first revocation that Defendant made to the

 Plaintiff’s cellular telephone number was knowing and willful.

       20.       Despite actual knowledge of their wrongdoing, Defendant continued the campaign

 of abuse, calling the Plaintiff despite Plaintiff having revoked any express consent Defendant may

 have had to call her cellular telephone number.
Case 0:19-cv-60139-UU Document 1 Entered on FLSD Docket 01/16/2019 Page 4 of 7



       21.       Plaintiff’s damages were caused by and directly related to Defendant’s attempts to

 collect a debt by using an automatic telephone dialing system or predictive dialer to call Plaintiff’s

 cellular telephone.

       22.       From each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon

 their right of seclusion.

       23.       From each and every call without express consent placed by Defendant to

 Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of their cellular telephone

 line and cellular phone by unwelcome calls, making the phone unavailable for legitimate callers

 or outgoing calls while the phone was ringing from Defendant’s call.

       24.       From each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of their time.

       25.       Specifically, Plaintiff had to waste her time dealing with missed call notifications

 and call logs that reflect the unwanted calls. This also impaired the usefulness of these features

 of Plaintiff’s cellular phone, which are designed to inform the user of important missed

 communications.

       26.       Each and every call placed without express consent by Defendant to Plaintiff’s cell

 phone was an injury in the form of a nuisance and annoyance to the Plaintiff. For calls that were

 answered, Plaintiff had to go to the unnecessary trouble of answering them. For unanswered calls,

 Plaintiff had to deal with missed call notifications and call logs that reflected the unwanted calls.

       27.       Each and every call placed without express consent by Defendant to Plaintiff’s cell

 phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s battery power.
Case 0:19-cv-60139-UU Document 1 Entered on FLSD Docket 01/16/2019 Page 5 of 7



       28.      Each and every call placed without express consent by Defendant to Plaintiff’s cell

 phone resulted in the injury of a trespass to Plaintiff’s chattel, namely their cellular phone and her

 cellular phone services.

       29.      As a result of the calls described above, Plaintiff suffered an invasion of privacy.

 Plaintiff was also affect in a personal and individualized way by stress, anxiety, nervousness,

 embarrassment, distress and aggravation.

       30.      Defendant’s corporate policy is structured so as to continue to call individuals like

 Plaintiff, despite these individuals explaining to Defendant they do not wish to be called.

       31.      Defendant’s corporate policy provided no means for Plaintiff to have Plaintiff’s

 number removed from Defendant’s call list.

       32.      Defendant has numerous complaints against it across the country asserting that its

 automatic telephone dialing system continues to call despite being requested to stop.

       33.      None of Defendant’s telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C. §227(b)(1)(a).

       34.      Defendant willfully or knowingly violated the TCPA.

                              COUNT I
   VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

       35.      Plaintiff incorporates Paragraphs 1 through 34 herein.

       36.      At all times relevant to this action, Defendant is subject to and must abide by the

 law of Florida, including §559.72, Florida Statutes.

       37.      Defendant engaged in an act or omission prohibited under §559.72(7), Florida

 Statutes, by willfully engaging in conduct, which can reasonably be expected to harass or abuse

 the Plaintiff. Specifically, Defendant called Plaintiff several times a day and on back-to-back days

 in an effort to collect a consumer debt after Plaintiff asked not to be called.
Case 0:19-cv-60139-UU Document 1 Entered on FLSD Docket 01/16/2019 Page 6 of 7



        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for statutory damages, actual damages, punitive damages, attorney’s fees,

 litigation expenses and costs of suit; and such other or further relief as the Court deems proper.

                                COUNT II
         VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

       38.      Plaintiff incorporates Paragraphs 1 through 34 herein.

       39.      Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

 telephone using an automatic telephone dialing system or prerecorded or artificial voice without

 Plaintiff’s express consent in violation of 47 U.S.C § 227(b)(1)(A)(iii).

       40.      Defendant knowingly or willfully violated the TCPA with respect to Plaintiff,

 specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff

 notified Defendant that Plaintiff did not wish to receive any telephone communication from

 Defendant, and demanded for the calls to stop.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for $500.00 dollars in statutory damages for each violation of the TCPA over

 the last four years, $1,500.00 dollars in statutory damages for each knowing or willful violation

 of the TCPA over the last four years, a declaration that Defendant’s calls violate the TCPA, a

 permanent injunction prohibiting Defendant from placing non- emergency calls to the cellular

 telephone of Plaintiff using an automatic telephone dialing system or pre- recorded or artificial

 voice, litigation expenses and costs of the instant lawsuit; and such further relief as this Court

 may deem appropriate.

                                         JURY DEMAND
         Plaintiff demands a trial by jury.

                                                Respectfully submitted,
Case 0:19-cv-60139-UU Document 1 Entered on FLSD Docket 01/16/2019 Page 7 of 7



                                    KR LEGAL, P.A.
                                    3440 Hollywood, Blvd., Ste 415
                                    Hollywood, FL 33021
                                    Telephone: (954) 667-3096
                                    Email: Kevin@KRlegal.net

                                    /s/ Kevin Rajabalee
                                    Kevin Rajabalee, Esq.
                                    FBN: 119948

                                    THE ACKERMAN LAW FIRM, P.A.
                                    80 S.W. 8th Street, Suite 2000
                                    Miami, Florida 33130
                                    Tel: (305) 359-5228
                                    Email: Kevin@Ackermanfirm.com

                                    /s/ Kevin P. Ackerman
                                    Kevin P. Ackerman, Esq.
                                    Florida Bar No. 115385

                                    Attorneys for Plaintiff
